     Case 3:21-cv-01572-D-BT Document 11 Filed 09/16/21                 Page 1 of 1 PageID 59



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ROMONA YVETTE KENNARD, et al.,                     §
            Plaintiffs,                            §
                                                   §
v.                                                 §    No. 3:21-CV-1572-D
                                                   §
CITY OF MAYOR’S, et al.,                           §
             Defendants.                           §

                                              ORDER

         After making an independent review of the pleadings, files, and records in this case, and the

findings, conclusions, and recommendation of the United States Magistrate Judge dated August 11,

2021, the court finds that the findings and recommendation of the magistrate judge are correct, and

they are adopted as the findings, conclusions, and recommendation of the court.

         SO ORDERED.

         September 16, 2021.



                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE
